Citation Nr: 1724123	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for migraine headaches, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for inflammatory bowel disease, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased disability rating for dysthymia (previously characterized as an adjustment disorder with depressed mood), rated as 10 percent disabling prior to August 4, 2016, and currently evaluated as 30 percent disabling.

4.  Entitlement to an increased disability rating for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for status post ganglion cyst removal, right wrist, with residual tendonitis currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for lumbar spine disc disease, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased disability rating for left shoulder dislocation with rotator cuff tear, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased disability rating for residuals of soft tissue injury, left knee, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased disability rating for residuals of soft tissue injury, left hip, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to December 1997.  

This case comes before the Board of Veterans' Appeals (Board) from a September 2011 Regional Office (RO) decision.  

In March 2015, the Board remanded the issues on the title page of this decision for further evidentiary development.  Such development has been satisfactorily accomplished, except as described further below, and the case has been returned to the Board for further appellate review.  

The issues of entitlement to an increased disability rating for left shoulder dislocation with rotator cuff tear, currently evaluated as 20 percent disabling; an increased disability rating for residuals of soft tissue injury, left knee, currently evaluated as 10 percent disabling; and an increased disability rating for residuals of soft tissue injury, left hip, currently evaluated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran continues to experience very frequent headaches, more than once a month, which last for about three days each, and impair his ability to retain employment.  He is in receipt of the maximum schedular rating for migraine headaches.

2.  The Veteran's bowel disease is severe, with alternating diarrhea and constipation and more or less constant abdominal distress.  He is in receipt of the maximum schedular rating for bowel disease.

3.  The Veteran's dysthymia has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the appeal period.

4.  Left leg radiculopathy affecting the sciatic nerve is manifested by mild impairment, to include mostly sensory involvement; symptoms approximating moderate incomplete paralysis are not shown.

5.  The Veteran does not have ankylosis in his right wrist.





CONCLUSIONS OF LAW

1.  A schedular disability rating in excess of 50 percent for migraine headaches is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  A schedular disability rating in excess of 30 percent for bowel disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

3.  A 30 percent disability rating, and no higher for dysthymia, is warranted for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2014).

4.  A disability rating greater than 10 percent for left leg radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Code 8520 (2016).

5.  A disability rating in excess of 10 percent for right wrist ganglion cyst residuals with residual tendonitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased disability ratings for all of the disabilities listed above.  He is currently in receipt of a 100 percent disability rating based upon VA's determination that he is rendered unemployable due to his service-connected disabilities (TDIU).  He is also receiving disability benefits from the Social Security Administration, predicated upon his inability to work.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify regarding the issues resolved herein was satisfied prior to the initial RO decision, in a June 2011 letter that informed the Veteran of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, VA medical records, and Social Security Administration records have been obtained for review.  The Veteran has been provided with VA examinations pertinent to the issues decided here.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period. In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine headaches

The currently-assigned 50 percent disability rating reflects very frequent completely prostrating and prolonged headache attacks productive of severe economic adaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  This is the highest schedular disability rating provided by Diagnostic Code 8100.  

The report of a July 2016 VA examination reflects that the Veteran continues to experience very frequent headaches, more than once a month, which last for about three days each.  He takes pain medication and migraine-specific medication.  His VA treatment records corroborate these symptoms and treatments.  The VA examiner deemed that the Veteran's migraine headaches were not productive of severe economic inadaptability, but that they would impact his ability to work, as he would be unable to work during a migraine episode.  

This 2016 information is consistent with the earlier medical evidence pertaining to the Veteran's headaches.  Applying the rating criteria to the facts as reported yields the conclusion that the 50 percent disability rating is the most appropriate to compensate the Veteran's level of headache symptomatology.  

The Veteran has not made any specific arguments or statements supporting his claim for an increased disability rating and he has not attempted to show why he believes he is entitled to a rating higher than the maximum schedular disability rating provided by law.  After thorough review of the record, the Board is unable to identify any indication that the currently-assigned schedular disability rating fails to contemplate the Veteran's headache symptomatology or that the rating criteria in Diagnostic Code 8100 are inadequate to evaluate impairment of the Veteran's earning capacity caused by his headaches.  

The Board therefore holds that the preponderance of the evidence is against the appeal.  A disability rating greater than 50 percent for migraine headaches is denied.

Inflammatory bowel disease

The currently-assigned 30 percent disability rating reflects severe bowel disease, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  This is the highest schedular disability rating provided by Diagnostic Code 7319.  

A July 2016 VA examination report shows that the Veteran's gastrointestinal diagnosis has been revised from inflammatory bowel disease to that of irritable bowel syndrome, based upon additional testing, including laboratory testing and colonoscopy.  However, the provisions of Diagnostic Code 7319, which pertain to irritable colon syndrome are applicable to both diseases.

In terms of the Veteran's symptoms, he reported, and his VA treatment records also reflect that he experiences diarrhea with alternating constipation.  He also has blood in his stool, abdominal pain and muscle spasms.  The examiner deemed that the bowel disease would impact the Veteran's ability to work.  These symptoms fit squarely into the criteria for a 30 percent disability rating under Diagnostic Code 7319.   

The Veteran has not made any specific arguments or statements supporting his claim for an increased disability rating and he has not attempted to show why he believes he is entitled to a rating higher than the maximum schedular disability rating provided by law.  After thorough review of the record, the Board is unable to identify any indication that the currently-assigned schedular disability rating fails to contemplate the Veteran's irritable bowel symptomatology or that the rating criteria in Diagnostic Code 7319 are inadequate to evaluate impairment of the Veteran's earning capacity caused by his bowel disease.  

The Board therefore holds that the preponderance of the evidence is against the appeal.  A disability rating greater than 30 percent for bowel disease is denied.


Dysthymia

Procedurally, during the appeal period, the VA revised the Veteran's diagnosis and the Diagnostic Code under which his psychiatric disability is rated from an adjustment disorder with depressed mood (Diagnostic Code 9434) to dysthymia (Diagnostic Code 9435, effective in August 2016.  At the same time, the RO increased the Veteran's disability rating from 10 percent to 30 percent, effective in August 2016.

The VA recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed. Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  In this case, the Veteran's appeal was pending at the RO prior to August 2014; therefore the revised regulations do not apply here. 

Under the governing regulatory rating criteria, dysthymia is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9435.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent] 
38 C.F.R. § 4.130 (2016).

The psychiatric symptoms discussed above are not exclusive; they are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put another way, the severity represented by those examples may not be ignored.  Entitlement to a particular disability rating requires sufficient symptoms of the kind listed in the requirements for each disability level, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, service connection for adjustment disorder with depressed mood was granted effective in January 2001, based upon a medical opinion that his depressed mood likely began during service, related to marital problems that are documented in his service records, and also to his experiences in Saudi Arabia.  The disability was assessed as mild and a 10 percent disability rating was assigned at that time.

The evidence of record reflects that in conjunction with his claim for a total disability rating based upon unemployability, the Veteran was given a VA psychiatric examination in June 2011.  The report reflects that the Veteran felt angry and alone most of the time.  Except for belonging to the Veterans of Foreign Wars, he reported that he rarely left the home where he lived with his aunt.  Occasionally his girlfriend would visit and she did the cooking and the cleaning.  He stated he did not sleep well.  During the day he watched television and read.  He did not get any medical care for mental health issues, although he received regular physical medical health care from VA.  He appeared to be in pain during the interview, moving around in his chair and standing for a portion of the examination.  

The examiner noted that the Veteran was not receiving any mental health care.  The examiner rendered diagnoses of depression, cannabis abuse versus cannabis dependence, and a personality disorder with narcissistic and paranoid traits.  In the discussion portion of the examination report, the examiner appears to attribute most of the Veteran's psychiatric dysfunction to his personality disorder.  For instance the examiner opined that the cause of the Veteran's unemployability was his personality disorder, rather than his adjustment disorder/depression, as his personality disorder contributed to his inability to get along with others.  The examiner determined that the Veteran did not have hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He had good impulse control with no episodes of violence.  He was able to maintain minimum personal hygiene and activities of daily living.  

Although the VA attempted to provide the Veteran with another VA examination in February 2012, the Veteran refused to be examined and stated that he was never coming in for another examination.  

The Veteran underwent another VA psychiatric examination in August 2016.  As noted above, the examiner explained that the diagnosis of dysthymia was a progression of the previously-diagnosed depressive disorder, and reflected the long-standing depression the Veteran reports.  

During the examination, the Veteran reported constant depression which fluctuated depending on his pain levels.  He reported depressive symptoms including low mood, lack of activities, impacted self-esteem, hopelessness, and insomnia.  He still was not involved in any mental health treatment, although he explained that he had difficulty maneuvering which limited his ability to leave home.  The Veteran reported he had moved to Arizona with his fiancée, who did all the cooking and cleaning.  He had limited mobility due to his physical health and spent much of his day in his room, reading and watching television.  Although he was not receiving mental health care, he was taking amitriptyline for irritable bowel syndrome.  

The examiner determined that the Veteran's dysthymia caused depressed mood and chronic sleep impairment.  The Veteran's mood was depressed with a bland affect during the examination.  The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  Interestingly, in comparison to the 2011 examination, the 2016 examiner did not identify any other mental disorder than the dysthymia.      

Review of the Veteran's VA treatment records for the entire appeal period confirms that he did not receive any mental health care during the time period at issue.  

We are somewhat hampered in our review by the paucity of evidence, which for the time frame at issue essentially consists of a 2011 VA examination report and a 2016 report.  The Veteran has not made any statements regarding his level of impairment for record, and indeed has not made any contentions at all to support his appeal.  Because he does not receive mental health treatment, there are no treatment records to inform the Board's view of the case.

Comparing the two VA examination reports, the Veteran's symptoms and level of functioning appear quite similar in 2011 and in 2016.  The difference appears to be that the 2011 examiner attributed many of the disabling symptoms at issue to a nonservice-connected personality disorder, rather than to the service-connected dysthymia/depression; whereas the 2016 examiner identified only dysthymia/depression as the cause of the Veteran's mental health impairment.  The Board considered whether to remand for another mental health expert to reconcile the disparate diagnoses, and for another opinion as to the role, if any, the Veteran's personality disorder plays in his overall impairment.  However, in light of the Veteran's 100 percent disability rating, and with the general knowledge that personality disorders are life-long, the Board chooses to resolve the evidentiary discrepancy and find that the Veteran's service-connected dysthymia has resulted in impairment more nearly approximate to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the appeal period.  Pertinent to this conclusion is the fact that both examiners attributed his dysthymia in part to his physical pain, which according to his VA treatment records, has remained fairly severe throughout the appeal period.  

The preponderance of the evidence is against the award of a higher disability rating at any point during the appeal period, as occupational and social impairment with reduced reliability and productivity is not shown.  Rather, the Veteran copes with his dysthymia without therapy or medication.  The Board recognizes that he does not work, due to a combination of various disabilities.  The medical evidence of records does not indicate he is unable to work due to his dysthymia, however.  Socially, he has a reduced social life, with limited contacts other than his fiancée.  The Board finds that the portrayal of his daily activities is overall more analogous to the criteria set forth for a 30 percent disability rating.  Additionally, the Board is cognizant of the prohibition against assigning an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

For these reasons, the Board grants the 30 percent disability rating for dysthymia throughout the appeal period and denies a higher rating throughout the appeal period.  The preponderance of the evidence is against a rating higher than 30 percent, however as occupational and social impairment with reduced reliability and productivity has not been demonstrated.  

Radiculopathy of the left lower extremity

Service connection for both lumbar spine disc disease and left leg radiculopathy secondary to his disc disease was granted in January 2008.  A 10 percent disability rating for mild incomplete paralysis below the knee was granted effective in January 2001.  This rating has been in effect ever since.

According to the report of a June 2011 VA general medicine examination, he was noted to have hypoactive reflexes, affecting both upper and lower extremities.  He had slightly reduced motor strength in his left leg, from his hip to his knee.  The examiner noted that the Veteran's low back pain radiated down his left leg, and was one of the factors which would prevent employment, in conjunction with his migraine headaches, inflammatory bowel disease, left shoulder, left hip, left knee, lumbar spine and right wrist disabilities.  

During the July 2016 VA examination, the Veteran reported pain going from his back down the left leg, with tingling in the back of the leg and pain in the front and the back of the leg.  Upon clinical examination, which included a comparison of the right leg and the left leg, the examiner noted mild intermittent pain, mild paresthesia, and mild numbness in the left leg with no other signs or symptoms of radiculopathy.  Overall the examiner characterized the Veteran's left sciatic radiculopathy as mild.  The examiner specified that the Veteran does not have any other neurologic abnormalities or findings related to his lumbar spine disc disease.

VA medical records reflect that the Veteran takes prescription pain medication for his overall orthopedic pain, to include the radiculopathy.  

The Veteran's radiculopathy affecting his left sciatic nerve is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve.  Under these guidelines, complete paralysis of the sciatic nerve, manifested by symptoms including that the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Careful review of the medical evidence shows that the only symptoms the Veteran has which are not sensory in nature are the June 2011 findings of slightly reduced muscle strength in his left leg.  As set forth above, in June 2016, the examiner noted only mild intermittent pain, mild paresthesia, and mild numbness in the left leg; all of which are wholly sensory in nature.  

In this situation, the Board finds that the 10 percent assigned by the RO for left leg sciatica is more nearly approximate to the level of functional impairment caused by lumbar radiculopathy involving the leg.  This rating reflects the mild impairment shown in the medical evidence, consisting mostly of pain, tingling, and decreased sensation.  The 10 percent rating also encompasses the earlier symptoms of slightly reduced muscle strength in the left leg.  Symptoms approximating moderate incomplete paralysis are not shown.  The preponderance of the evidence is against a disability rating greater than 10 percent for left leg radiculopathy.  

Right wrist

Historically, the Veteran had a right wrist ganglion cyst surgically excised during service.  The currently-assigned 10 percent disability rating reflects right wrist dorsiflexion of less than 15 percent or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating is the highest schedular disability rating provided for impairment of the wrist.  A higher schedular rating could be assigned only in the case of ankylosis of the wrist, under the provisions of Diagnostic Code 5214.  

According to the report of a July 2016 VA examination, the Veteran manifests limited right wrist motion, with pain and difficulty grasping.  He does not have ankylosis of the right wrist.  

The Veteran has not made any specific arguments or statements supporting his claim for an increased disability rating and he has not attempted to show why he believes he is entitled to a rating higher than the maximum schedular disability rating provided by law.  After thorough review of the record, the Board is unable to identify any indication that the currently-assigned schedular disability rating fails to contemplate the Veteran's right wrist symptomatology or that the rating criteria in Diagnostic Code 5215 are inadequate to evaluate impairment of the Veteran's earning capacity caused by his ganglion cyst residuals with residual tendonitis.  

The Board observes that the July 2016 VA examination report does not fully comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which requires that, whenever possible, musculoskeletal examinations of the joints must include range of motion testing of active motion, passive motion, in weight-bearing and non weight-bearing, and comparison with the paired extremity, if such is not also disabled.  However, in the case of the Veteran's right wrist, the Board finds that additional examination is not necessary, because the Veteran is already in receipt of the highest possible schedular disability rating.  Additional motion testing and further description of the Veteran's left wrist would serve no useful purpose in this instance.  
  
The Board therefore holds that the preponderance of the evidence is against the appeal.  A disability rating greater than 10 percent for right wrist ganglion cyst residuals with residual tendonitis is denied.

Additional considerations

Finally, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 50 percent for migraine headaches is denied.
  
A disability rating in excess of 30 percent for inflammatory bowel disease is denied.

Since the beginning of the appeal period and during the entirety of the appeal, a disability rating of 30 percent, but no higher, for dysthymia is granted, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating in excess of 10 percent for left leg radiculopathy is denied.

A disability rating in excess of 10 percent for right wrist ganglion cyst residuals with residual tendonitis is denied.


REMAND

As the Veteran's appeal must be remanded for the reasons stated below, his VA medical records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Pursuant to the Board's prior remand, the Veteran was afforded multiple VA orthopedic examinations in July 2016.  However, subsequent to these examinations, the Court issued a precedent decision that renders them partially inadequate for purposes of adjudication.  The Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), interprets the final sentence of 38 C.F.R. § 4.59, which reads as follows:  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that the actions set forth in this sentence are mandatory.  Whenever possible, musculoskeletal examinations of the joints must include range of motion testing of active motion, passive motion, in weight-bearing and non weight-bearing, and comparison with the paired extremity, if such is not also disabled.  

As such, the Board observes that the reports of the July 2016 VA examinations for the Veteran's left shoulder, left knee and left hip, while otherwise thorough, did not address both active and passive motion, in weight-bearing and non weight-bearing posture, and did not provide information as to the condition and function of the opposite undamaged joint.  The July 2016 examination of the lumbar spine did not provide active and passive motion or weight-bearing motion measurements.

Lastly, the Board notes that the Veteran has not made any specific arguments as to whether or why he believes increased disability ratings are warranted, and has not asserted that his disabilities have worsened.  In light of the Veteran's 100 percent TDIU rating and his Social Security Disability benefits, he may no longer wish to pursue the remaining issues on appeal.  If he is wholly satisfied with this combined rating level, he is advised that he may withdraw the remaining appeals by informing the VA that he no longer wishes to pursue these appeals.  If he is not satisfied and wishes to continue with the appeal, he need take no action whatsoever.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all VA treatment records reflecting medical care provided to the Veteran subsequent to August 2016 at the Phoenix VA Health Care System, and all other related clinics, for inclusion in his claims file.  

2.  Provide the Veteran with a VA examination by an appropriate medical professional to determine the manifestations and severity of the Veteran's service-connected lumbar spine, left shoulder, left knee, and left hip disabilities.  

The examiner is asked to examine the Veteran, review his or her claims file, and then respond to the following:

(a)  Indicate all current symptoms associated with the Veteran's service-connected lumbar spine, left shoulder, left knee, and left hip disabilities and address the severity of each.

(b)  Test and report the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing for the joint in question AND any paired joint.  

(c)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. 

(d)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

The examiner should provide an explanation for any conclusions reached.  

3.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


